11-1152-ag
    Kamal v. Holder
                                                                                  BIA
                                                                          A073 611 506
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Daniel Patrick Moynihan
    United States Courthouse, 500 Pearl Street, in the City of
    New York, on the 3rd day of April, two thousand twelve.

    PRESENT:
             DENNIS JACOBS,
                  Chief Judge,
             PETER W. HALL,
             GERARD E. LYNCH,
                  Circuit Judges.
    _____________________________________

    JOSEPH M. KAMAL,
             Petitioner,

                      v.                                   11-1152-ag
                                                           NAC
    ERIC H. HOLDER, JR., UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _______________________________________

    FOR PETITIONER:                 Amy Nussbaum Gell, Gell & Gell, New
                                    York, New York.

    FOR RESPONDENT:                 Tony West, Assistant Attorney
                                    General; James E. Grimes, Senior
                                    Litigation Counsel; Thankful T.
                                    Vanderstar, Attorney, Office of
                                    Immigration Litigation, United
                                    States Department of Justice,
                                    Washington, D.C.
     UPON DUE CONSIDERATION of this petition for review of a
Board of Immigration Appeals (“BIA”) decision, it is hereby
ORDERED, ADJUDGED, AND DECREED that the petition for review
is DENIED.

     Petitioner Joseph M. Kamal, a native and citizen of
Bangladesh, seeks review of a February 24, 2011, decision of
the BIA denying his motion to reopen his deportation
proceedings. In re Joseph M. Kamal, No. A073 611 506
(B.I.A. Feb. 24, 2011). We assume the parties’ familiarity
with the underlying facts and procedural history in this
case.

     We review the BIA’s denial of a motion to reopen for
abuse of discretion. See Ali v. Gonzales, 448 F.3d 515, 517
(2d Cir. 2006). An alien seeking to reopen proceedings is
required to file a motion to reopen no later than ninety
days after the date on which the final administrative
decision was rendered. See 8 U.S.C. § 1229a(c)(7)(C)(i); 8
C.F.R. § 1003.2(c)(2). There is no dispute that Kamal’s
motion to reopen, filed in July 2010, was untimely because
the BIA issued a final order of removal in May 2002.

     Kamal contends, however, that his Filipino wife’s
recent separation and his corresponding loss of safe haven
in the Philippines, coupled with an increase in violence
against Christian converts in Bangladesh, constitute changed
country conditions excusing his motion from the applicable
time limitation. See 8 U.S.C. § 1229a(c)(7)(C)(ii).
Substantial evidence supports the BIA’s finding that Kamal
failed to demonstrate a material change in country
conditions in Bangladesh sufficient to excuse the
untimeliness of his motion to reopen. See Jian Hui Shao v.
Mukasey, 546 F.3d 138, 169 (2d Cir. 2008).

     In considering Kamal’s claim of changed country
conditions, the BIA reasonably relied on the evidence in the
record at the time of his underlying proceedings to
determine that “mistreatment of Christians and other
religious minorities in Bangladesh does not constitute a
changed circumstance, but rather has been ongoing for many
years and is substantial.” In re Joseph M. Kamal, No. A073
611 506, at *1; see 8 C.F.R. § 1003.2(c)(3)(ii); In re
S-Y-G-, 24 I. & N. Dec. 247, 253 (B.I.A. 2007) (“In
determining whether evidence accompanying a motion to reopen

                             2
demonstrates a material change in country conditions that
would justify reopening, [the BIA] compare[s] the evidence
of country conditions submitted with the motion to those
that existed at the time of the merits hearing below.”). As
a result, the BIA did not abuse its discretion in denying
Kamal’s motion to reopen as untimely.

     Similarly, the BIA’s alternative finding, that Kamal
failed to establish his prima facie eligibility for relief,
was not an abuse of discretion. See Jian Xing Huang v. INS,
421 F.3d 125, 129 (2d Cir. 2005) (holding that “[i]n the
absence of solid support in the record for [an applicant’s]
assertion that he will be subjected to [persecution], his
fear is speculative at best”). Although Kamal now argues
that the BIA ignored his purported social group – persons
who converted to Christianity – Kamal presented this same
claim during his initial asylum proceedings, which the
agency rejected as implausible in light of his decision to
leave his Christian wife and daughter behind in Bangladesh
and his wife’s repeated return trips to the country.
Moreover, the agency is presumed to have “taken into account
all of the evidence before [it], unless the record
compellingly suggests otherwise,” Xiao Ji Chen v. U.S. Dep’t
of Justice, 471 F.3d 315, 337 n.17 (2d Cir. 2006), and is
not required to “expressly parse or refute on the record
each individual argument or piece of evidence offered by the
petitioner,” Jian Hui Shao, 546 F.3d at 169 (quotation marks
omitted). A review of the record does not suggest that the
BIA failed to consider Kamal’s claimed fear based on his
conversion to Christianity. In rejecting his prima facie
showing, the BIA reasonably determined that Kamal failed to
cure the underlying implausibility of his claimed fear of
persecution from Muslim extremists. Cf. Kaur v. BIA, 413
F.3d 232, 234 (2d Cir. 2005) (per curiam).

     Kamal’s argument that the BIA ignored the impact on his
daughter of returning to Bangladesh, “as a modern Filipino
girl,” is also without merit. See Xiao Ji Chen, 471 F.3d at
337 n.17. Although Kamal argued in his motion to reopen
that his daughter had a well-founded fear of persecution
based on her “foreign born status,” as the BIA pointed out,
“his daughter was born in Bangladesh.” Moreover, in finding
that Kamal failed to establish his daughter’s prima facie
eligibility for relief, the BIA reasonably relied on the

                             3
absence of any evidence in the record suggesting that his
daughter would be targeted merely because her gender and her
Filipino ethnicity. See Jian Xing Huang, 421 F.3d at 129.
In sum, Kamal failed to demonstrate his prima facie
eligibility for relief. The BIA thus did not abuse its
discretion in denying his motion to reopen. See INS v.
Abudu, 485 U.S. 94, 104-05 (1988).

     For the foregoing reasons, the petition for review is
DENIED. As we have completed our review, any stay of
removal that the court previously granted in this petition
is VACATED, and any pending motion for a stay of removal in
this petition is DISMISSED as moot. Any pending request for
oral argument in this petition is DENIED in accordance with
Federal Rule of Appellate Procedure 34(a)(2), and Second
Circuit Local Rule 34.1(b).

                           FOR THE COURT:
                           Catherine O’Hagan Wolfe, Clerk




                             4